ADVISORY ACTION
Amendment Entry Disposition
The amendments made in the Response After Final Action filed on June 21, 2021 are not entered. 

Remarks
Applicants’ amendment to Claims 3 and 4 have obviated the 35 U.S.C. 112, second paragraph rejections of Claims 3 and 4.  As Applicants’ have canceled dependent Claim 5 the former 35 U.S.C. 112, second paragraph rejection applied to Claim 5 is obviated.  

The former 35 U.S.C 112, first paragraph rejection described that the phrase “a tip of the fastened portion is in the recess” is not described in the specification (paragraph #7 of the Final Rejection having notification date of March 18, 2021).  Applicants’ have affirmed this rejection by amending a drawing (REPLACEMENT SHEET Fig. 2) and the specification to now describe “A tip 48 of the respective thick portions 45 protrudes into the respective recesses 82” (p. 2 of Applicants’ Response After Final Action reply) that corresponds to the fastened portions of 45c and 45e (p. 8, second full paragraph in Applicants’ Response After Final Action reply).  The Examiner deems this amendment to the specification unacceptable in that it is deemed to be new matter and was not part of the specification as originally filed.  As previously described in the rejection (paragraph #7 of the Final Rejection having notification date of March 18, 2021), the fastened portions 45c and 45e as shown in Fig. 2 do not provide confirmation to a reader of the specification that any portion of these fastened portions (45c, 45e), let alone the tip (as is now labeled as reference numeral 48 in REPLACEMENT SHEET Fig. 2 in Applicants’ reply) is disposed in the recess(es) (82, 82, upper right and lower right of Fig. 2).  While ¶ 0094 of the specification describes that fastened portions (thick portion) 45a, 45d and the outer circumferential wall 23 may contact each other (i.e., which implies that the tips of these specific fastened portions 45a, 45d are disposed in the corresponding recess (81, 81), these are not the fastened portions 45c and 45e that Applicants have argued as described above.  Additionally, the not read on the specific fastened portions 45a, 45d where the tip of each of the fastened portions 45a, 45d are each otherwise positioned in a corresponding recess (left 81, right 81 shown along the middle of Fig. 2, ¶ 0094 of the specification).
	Applicants further asserts that Fig. 1 shows that the fastened portion 45 extends in the direction A1, to the second housing member (second full paragraph on p. 8 of Applicants’ reply), however, Fig. 1 shows this specifically in reference to fastened portion 45a (Fig. 1 is a cross section taken along I-I as shown in Fig. 2) which is not the specific fastened portions 45c and 45e as argued by Applicants.  It is further noted that Applicants did not provide an argument to the part of the rejection regarding the issue of Applicants’ argued advantages of suppressing the flow of fluid and miniaturizing the size of the scroll compressor and/or the portion of the rejection that the specification also does not describe that the tip of the fastened portions (45b, 45c) reside(s) in the basal recesses (82a, 82a, Fig. 3).    
	
Applicants assert in the 35 U.S.C. 112, second paragraph rejections the description at ¶ 0091 was referenced (p. 8, fourth full paragraph of Applicants’ reply), however and in contrast, only ¶ 0094 of the specification was described in the rejection of Claim 1 rendering Applicants’ argument moot.  While the Examiner acknowledges Applicants’ clarification assertion that the fixed scroll member 21 and the fastened portions do not move with respect to each other because of the inserted fastener/bolt 12 this assertion does not address the issue previously described above concerning the respective tips of the specific fastened portions 45c and 45e being disposed in the respective recesses (82, 82).  

Applicants’ arguments are not persuasive for the reasons described above and so do not place the application in condition for allowance.  For these reasons the amendments made in the Response After Final Action will not be entered since it is not understood by a reading of Claim 1 what invention is intended to be claimed by Applicants.  

/PAUL THIEDE/
Examiner, Art Unit 3748
Tuesday July 6, 2021

/Mary Davis/Primary Examiner, Art Unit 3746